DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 1-24 are currently pending and examined on the merits. 
Claim Interpretation
With respect to claims 1-18, claim scope is not limited by language that does not limit the claim to a particular structure. That is, intended use of a composition is insufficient to distinguish the structure of the apparatus or composition from the prior art. See MPEP §§ 2111.02 and 2111.04. Therefore, only language that clearly defines structural limitations is considered with respect to patentability analysis. For example, for culture of expanding cells does not clearly define a structural limitation of the composition. Consequently, this limitation is not considered in analyzing the patentability of the composition.	
In the instant case, applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure. Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 contains the limitation “further comprising additives including… and combinations thereof”. The limitation “additives including” indicates that the components following must be included in the composition. However, the limitation “and combinations thereof” indicates that only one of the components must be included. Therefore, it is unclear what is intended by this limitation.
Claim 24 provides for the use of the plant-derived anionic nanofibrillar cellulose hydrogel composition, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 24 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). See the rejections under 35 U.S.C. 112 for further explanation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10, 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laukkanen et al., US Patent No. 9,593,304 (cited on IDS dated 2/26/20, hereinafter Laukkanen).
Laukkanen discloses cellulose nanofibrils (CNF) hydrogels for use as three-dimensional culture substrates (Abstract). The CNF are derived from cellulose raw material source, such as plant material, or cellulose pulp (col7 ln 62-col 8 ln 52). The CNF may be chemically or physically modified by means such as carboxymethylation, oxidation, etc., and combinations thereof (col 9 ln 12-22). Chemically modified anionic CNF forms optically transparent hydrogels (col 9 ln 49-col 10 ln 21). In some embodiments the anionic fibril cellulose is obtained by TEMPO-oxidation (col 18 ln 8-23). The CNF concentration in the substrate may be between 0.05 to 1.5% w/v (col 9 ln 49-col 10 ln 21). The substrate may further comprise additives such as extracellular matrix components serum, growth factors, and proteins (col 11 ln 6-11). 
Laukkanen discloses that any cell may be cultured on the substrate including neural stem cells (col 11 ln 12-38). In some embodiments, more than one cell type of different origin may be co-cultured in the substrate (col 11 ln 12-38). The substrate may be treated with a cellulase to at least partly release a cell mass therein (col 11 ln 65-col 13 ln 15, col 16 ln 64-67). The enzyme may further be inactivated or removed from the cell culture system following treatment (col 13 ln 16-38, col 17 ln 1-3). 
Therefore, every limitation of claims 1-4, 9-10, 16-24 is present in Laukkanen, and the subject matter is anticipated. 
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Laukkanen as applied to claims 1-4, 9-10, 16-24 above.
Laukkanen does not disclose that the plant-derived anionic NFC is manufactured from oxidized cellulosic material having a certain carboxylate content, or degree of substitution. Laukkanen also does not disclose that the plant-derived anionic NFC has a certain storage modulus, loss tangent, or turbidity. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the plant-derived anionic NFC composition of the prior art differs, and if so to what extent, from applicant’s plant-derived anionic NFC composition. The prior art discloses a plant-derived anionic NFC composition which is similar to applicant’s plant-derived anionic NFC composition for these reasons: Laukkanen discloses 1) deriving from cellulose raw material source, such as plant material (col7 ln 62-col 8 ln 52), 2) chemically or physically modifying the CNF by means such as TEMPO-oxidation (col 9 ln 12-22, col 18 ln 8-23), 3) including between 0.05 to 1.5% w/v CNF (col 9 ln 49-col 10 ln 21), 4) adding additional components such as extracellular matrix components serum, growth factors, and proteins (col 11 ln 6-11), and 5) forming a plant-derived anionic, optically transparent CNF composition suitable for use as a cell culture substrate. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §§102/103 is appropriate. See MPEP §§ 2112-2112.02.
The cited art taken as a whole demonstrates a reasonable probability that the plant-derived anionic NFC composition is either identical or sufficiently similar to the claimed the plant-derived anionic NFC composition that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that the plant-derived anionic NFC composition of the cited prior art does not possess a critical characteristic that is possessed by the claimed the plant-derived anionic NFC composition would advance prosecution and might permit allowance of claims to applicant’s the plant-derived anionic NFC composition. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laukkanen as applied to claims 1-4, 9-10, 16-24 above.
Laukkanen does not explicitly disclose that the cellulose may be cellulose I. However, cellulose I is synonymous with natural cellulose. Laukkanen discloses that in some embodiments, the cellulose may be obtained from raw material source, such as plant material (col7 ln 62-col 8 ln 52). Therefore, it is implicit in Laukkanen that the cellulose may be cellulose I
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARA D JOHNSON/Primary Examiner, Art Unit 1632